CONSOLIDATED FINANCIAL STATEMENTS Zarlink Semiconductor Inc. CONSOLIDATED BALANCE SHEETS (In thousands of U.S. dollars, except share amounts, U.S. GAAP) (Unaudited) June 26, March 27, 2009 2009 ASSETS Current assets: Cash and cash equivalents $ 47,137 $ 45,006 Restricted cash and cash equivalents 13,783 13,145 Trade accounts receivable – less allowance for doubtful accounts of $Nil (March 27, 2009 – $Nil) 26,247 24,556 Other accounts receivable – less allowance for doubtful accounts of $332 (March 27, 2009 – $632) 4,222 4,300 Inventories 29,465 27,821 Prepaid expenses and other 2,752 2,681 Current assets held for sale 1,935 1,935 125,541 119,444 Fixed assets – net of accumulated depreciation of $47,098 (March 27, 2009 – $47,156) 12,153 12,530 Deferred income tax assets – net 5,654 5,800 Intangible assets – net 47,280 49,106 Other assets 2,489 2,655 $ 193,117 $ 189,535 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Trade accounts payable $ 12,298 $ 12,018 Employee-related payables 8,940 9,478 Income and other taxes payable 513 482 Current portion of provisions for exit activities 2,247 3,645 Other accrued liabilities 7,549 6,454 Deferred credits 878 861 Deferred income tax liabilities – current portion 32 28 32,457 32,966 Long-term debt – convertible debentures 61,473 57,203 Long-term portion of provisions for exit activities 583 200 Pension liabilities 15,278 14,690 Deferred income tax liabilities – long-term portion 32 28 Long-term accrued income taxes 2,271 2,408 Other long-term liabilities 837 830 112,931 108,325 Redeemable preferred shares, unlimited shares authorized; non-voting;1,045,200 shares issued and 1,038,900 shares outstanding (March 27, 2009 – 1,059,200) 13,298 13,558 Commitments and contingencies (Note 11) Shareholders’ equity: Common shares, unlimited shares authorized; no par value; 122,425,682 shares issued and outstanding (March 27, 2009 – 122,425,682) 738,818 738,818 Additional paid-in capital 34,320 33,969 Deficit (670,865 ) (669,872 ) Accumulated other comprehensive loss (35,385 ) (35,263 ) 66,888 67,652 $ 193,117 $ 189,535 (See accompanying notes to the consolidated financial statements) 1 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF INCOME (LOSS) (In thousands of U.S. dollars, except per share amounts, U.S. GAAP) (Unaudited) Three Months Ended June 26, June 27, 2009 2008 Revenue $ 53,608 $ 60,511 Cost of revenue 26,745 32,921 Gross margin 26,863 27,590 Expenses: Research and development (“R&D”) 9,536 11,940 Selling and administrative (“S&A”) 10,293 12,457 Amortization of intangible assets 1,825 1,846 Contract impairment 809 - Gain on sale of assets - (936 ) 22,463 25,307 Operating income 4,400 2,283 Interest income 45 367 Interest expense (903 ) (1,170 ) Amortization of debt issue costs (160 ) (184 ) Foreign exchange loss (3,880 ) (322 ) Net income (loss) before income taxes (498 ) 974 Income tax recovery (expense) (18 ) 126 Net income (loss) $ (516 ) $ 1,100 Net income (loss) attributable to common shareholders after preferred share dividends and premiums on preferred share repurchases $ (1,005 ) $ 372 Net income (loss) per common share: Basic and diluted $ (0.01 ) $ - Weighted-average number of common shares outstanding (thousands): Basic and diluted 122,426 127,245 (See accompanying notes to the consolidated financial statements) 2 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands of U.S. dollars, U.S. GAAP) (Unaudited) Three Months Ended June 26, June 27, 2009 2008 CASH PROVIDED BY (USED IN) Operating activities: Net income (loss) $ (516 ) $ 1,100 Depreciation of fixed assets 976 1,219 Amortization of other assets 1,985 2,030 Stock compensation expense 363 510 Other non-cash changes in operating activities 4,390 (450 ) Deferred income taxes 154 (63 ) Decrease (increase) in working capital: Trade accounts and other receivables (1,613 ) (2,802 ) Inventories (1,645 ) 458 Prepaid expenses and other (70 ) 1,334 Payables and other accrued liabilities (1,083 ) (2,862 ) Deferred credits 17 (233 ) Total 2,958 241 Investing activities: Expenditures for fixed assets (575 ) (1,630 ) Proceeds from disposal of fixed assets - 973 Total (575 ) (657 ) Financing activities: Payment of dividends on preferred shares (477 ) (566 ) Repurchase of preferred shares (272 ) (450 ) Repurchase of common shares - (840 ) Total (749 ) (1,856 ) Effect of currency translation on cash 497 18 Increase (decrease) in cash and cash equivalents 2,131 (2,254 ) Cash and cash equivalents, beginning of period 45,006 42,361 Cash and cash equivalents, end of period $ 47,137 $ 40,107 (See accompanying notes to the consolidated financial statements) 3 Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In thousands of U.S. dollars, U.S. GAAP) (Unaudited) Common Shares Number (thousands) Amount Additional Paid-in Capital Deficit Accumulated Other Comprehensive Loss Total Shareholders’ Equity Balance, March 28, 2008 127,346 $ 768,509 $ 5,104 $ (638,389 ) $ (35,781 ) $ 99,443 Net income - - - 1,100 - 1,100 Foreign currency translation adjustment - 29 29 Minimum pension liability - Comprehensive Income - $ 1,129 Common share repurchase (900 ) (5,431 ) 4,591 - - (840 ) Stock compensation expense - - 510 - - 510 Preferred share dividends - - - (566 ) - (566 ) Premiums on preferred share repurchases - - (162 ) - - (162 ) Balance, June 27, 2008 126,446 $ 763,078 $ 10,043 $ (637,855 ) $ (35,752 ) $ 99,514 Balance, March 27, 2009 122,426 $ 738,818 $ 33,969 $ (669,872 ) $ (35,263 ) $ 67,652 Net loss - - - (516 ) - (516 ) Foreign currency translation adjustment - (28 ) (28 ) Minimum pension liability - (94 ) (94 ) Comprehensive Income - $ (638 ) Common share repurchase - Stock compensation expense - - 363 - - 363 Preferred share dividends - - - (477 ) - (477 ) Premiums on preferred share repurchases - - (12 ) - - (12 ) Balance, June 26, 2009 122,426 $ 738,818 $ 34,320 $ (670,865 ) $ (35,385 ) $ 66,888 (See accompanying notes to the consolidated financial statements) 4 Zarlink Semiconductor Inc. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (In U.S. dollars, U.S. GAAP) (Unaudited) 1. Basis of Presentation These unaudited interim consolidated financial statements have been prepared by Zarlink Semiconductor Inc. (“Zarlink” or the “Company”) in United States (“U.S.”) dollars, unless otherwise stated, and in accordance with accounting principles generally accepted in the U.S. for interim financial statements.Accordingly, these interim consolidated financial statements do not include all information and footnotes required by generally accepted accounting principles (“GAAP”) for complete financial statements.In the opinion of management of the Company, the unaudited interim consolidated financial statements reflect all adjustments, which consist only of normal and recurring adjustments, necessary to present fairly the financial position at June 26, 2009, and the results of operations and cash flows of the Company for the three month periods ended June 26, 2009, and June 27, 2008, in accordance with U.S. GAAP, applied on a consistent basis.The consolidated financial statements include the accounts of Zarlink and its wholly owned subsidiaries. Inter-company transactions and balances have been eliminated. The balance sheet at March 27, 2009 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements.These financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company's Annual Report on Form 20-F for the year ended March 27, 2009.The Company's Fiscal year-end is the last Friday in March. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year or future periods. The Company has aggregated its operating segments under the criteria set forth in Financial Accounting Standards Board (“FASB”) Statement No. 131, and is viewed as a single reporting segment, thus no business segment information is being disclosed. 2. Recently Issued Accounting Pronouncements In June2009, the FASB issued FASB Statement No.168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles—a Replacement of FASB Statement No.162 (“FAS 168”). The FASB Accounting Standards Codification (“Codification”) will be the single source of authoritative non-governmental U.S. generally accepted accounting principles.
